Citation Nr: 0826245	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) certified that 
the veteran was missing from June 1943 to March 1945; he had 
Recognized Guerilla service from March 1945 to September 
1945; and he had service in the Regular Philippine Army from 
September 1945 to January 1946.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1. The veteran died in November 1999 at the age of 88. The 
cause of death was cardio-respiratory arrest and multi-organ 
failure.  

2. During his life-time, the veteran was not service-
connected for any disability. 

3. There is no objective medical evidence relating any 
cardiology, respiratory or multi-organ condition to any 
aspect of the veteran's active service. 

4. There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5. The NPRC certified that the veteran was missing from June 
1943 to March 1945; he had Recognized Guerilla service from 
March 1945 to September 1945; and he had service in the 
Regular Philippine Army from September 1945 to January 1946.  
He did not possess the requisite service to qualify the 
appellant for VA death pension benefits.

6. The veteran initiated a claim for entitlement to service 
connection in March 1998, which was denied by the RO in 
October 1998 and never appealed by the veteran.

7.  The appellant's claim for accrued benefits based on the 
March 1998 initiated claim was filed in January 2006, over 
five years after the veteran's death. 


CONCLUSIONS OF LAW

1.  Cardio-respiratory arrest or multi-organ failure were not 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.310, 3.312 (2007).

3.  The appellant is not eligible for VA death pension 
benefits. 38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 
3.41, 3.203 (2007).

4.  The appellant is not entitled to any accrued benefits as 
a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

With regard to the claim for cause of death and accrued 
benefits, the notice requirements were met in this case by 
letters sent to the claimant in April 2006 and August 2006.  
Those letters advised the claimant of the information 
necessary to substantiate her claim, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and she was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The duty to assist also includes obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  The Board concludes a medical opinion is not 
needed in this case because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is the appellant's own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination 
or medical opinion.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event. 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

VCAA applies to the issue of veteran status, although the 
notice must be tailored to the specific requirements.  Palor 
v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 
Vet. App. 202 (2007).  With regard to the claim for death 
pension benefits, it is noted that in August 2006, the 
appellant was told little more than the veteran's service as 
a recognized Guerilla did not meet the basic eligibility 
standards to entitle her to non-service-connected death 
pension.  This notice does not meet the VCAA requirements, as 
it does not include the appellant's and VA's respective 
obligations for obtaining specified different types of 
evidence, or indicate what type of evidence could 
substantiate the claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that VA must demonstrate that the error was 
not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the appellant is not entitled to the benefit as 
a matter of law.  The Court in Palor stated: "Therefore, in 
assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine veteran status, the Court can conclude 
only that because the appellant is currently ineligible for 
VA benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error."  Thus, the notice errors are 
non-prejudicial, as the appellant is not entitled to the 
benefit as a matter of law.  See also Valiao v. Principi, 17 
Vet. App. 229 (2003). 

Service Connection (Cause of Death)

The veteran died in November 1999 due to cardio-respiratory 
arrest and multi-organ failure. In January 2006, the 
appellant initiated her claim for service connection for the 
cause of the veteran's death, DIC death pension benefits, and 
accrued benefits.  The veteran was not and is not service-
connected for any disability. 

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  With respect to the principal cause of death, VA 
regulations provide that a "service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312.

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The appellant alleges the veteran suffered from dysuria 
(urinary tract pain) during the military, which ultimately 
related to the veteran's cause of death due to multi-organ 
failure.  In support of her theory, she supplied medical 
records indicating the veteran was treated for obstructive 
uropathy secondary to cystolithiasis in September 1996 and 
underwent a cystolithotomy at that time.  

The veteran's service medical records are silent as to any 
diagnoses, treatment or complaints of any medical 
abnormality, to include dysuria.  Indeed, the veteran's 
entrance and separation examinations indicate no found 
abnormalities and the veteran himself indicated in an October 
1998 statement that he had not incurred any diseases as a 
result of his military service.  The Board finds significant 
that this statement was received after his September 1996 
cystolithotomy.

Again, the veteran's causes of death listed on his death 
certificate include cardio-respiratory arrest and multi-organ 
failure.  The veteran, during his lifetime, never alleged 
that he had any such condition due to any aspect of his 
military service.  The veteran filed a claim for service 
connection benefits in March 1998, but did not list any 
alleged disability. Upon inquiry from the VA, the veteran 
responded in an October 1998 statement indicating he had no 
disease as a result of his military service.  

The appellant, on the other hand, does contend that the 
veteran's cardio-respiratory arrest and multi-organ failure 
is due to his declined health from the military, to include 
dysuria.  The only medical evidence submitted in support of 
her claim, however, does not actually support such a finding.  
The 1996 medical evidence merely details the surgical 
operation performed, it does not include an opinion with 
regard to etiology.  The appellant also submitted a statement 
from a private doctor, Dr. Boncaros.  Dr. Boncaros, in an 
April 2006 statement, indicates he never treated the veteran 
during his lifetime and the City Health Office, Surigao City, 
has no medical record of the veteran's illness.  Dr. Boncaros 
did not proffer an opinion with regard to the likely etiology 
of the veteran's illnesses that ultimately caused his demise, 
nor did Dr. Boncaros offer any opinion of any relevance to 
the issue at hand here.

In short, no medical professional ever established a nexus 
between the disabilities that caused the veteran's death and 
his military service. See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board has considered statements from the appellant. 
Although she believes that the veteran's ultimate death was 
due to his military service, she is a layperson and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, there simply 
is no persuasive evidence linking the veteran's military 
service to his death. 

The Board concludes service connection for the cause of the 
veteran's death must be denied. As reflected by the 
discussion above, the preponderance of the evidence is 
against the appellant's claim. As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for cause of death must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on the veteran's 
service.

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.

To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service who was discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), (24), 152(j); 38 
C.F.R. §§ 3.1, 3.6.

The term "veteran of any war" means any veteran who served in 
the active military, naval or air service during a period of 
war. 38 C.F.R. § 3.1(e).  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included. 38 C.F.R. § 3.40(d).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d). 

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is acceptable 
if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine and 
the information contained in it is accurate. However, 
where the appellant does not submit evidence of service 
or the evidence submitted does not meet the requirements 
of 38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). The Board 
notes that there is an apparent conflict between 38 C.F.R. § 
3.41, which states that, for Philippine service, "the period 
of active service will be from the date certified by the 
Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department". As discussed above, however, the Court has 
recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, supra (citing Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

In this case, the documentation provided by the appellant (an 
April 1976 Affidavit from the Armed Forces of the 
Philippines) did not meet the requirements of 38 C.F.R. § 
3.203(a), because it was not issued by the service 
department.  

The record does contains verification of the veteran's 
service dates from NPRC which reflects that the veteran was 
missing from June 1943 to March 1945; he had recognized 
Guerilla service from March 1945 to September 1945; and he 
had service in the Regular Philippine Army from September 
1945 to January 1946. 

The veteran's service, both recognized Guerilla service and 
service in the Regular Philippine Army, all of which is prior 
to July 1946, is not deemed to have been active military, 
naval, or air service for the purposes of nonservice 
connected death benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  Therefore, the Board finds that the appellant is not 
eligible for the requested benefit.  Although the veteran's 
service, as described above, may be sufficient for certain VA 
Purposes such as compensation, it is not the type of service 
that can qualify a claimant for other VA benefits, such as a 
nonservice- connected death pension in this case.  As the 
veteran's recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  The 
disposition of this claim is based on the law, and not the 
facts of the case, and entitlement to nonservice-connected 
death pension benefits is not warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis, supra.

Accrued Benefits

The appellant alleges the veteran was entitled to disability 
benefits for dysuria disease and complications thereof since 
his initial claim in 1998.

In regard to accrued benefits, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of evidence in the file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, may be paid to the spouse of the veteran, 
among others.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.1000 (2008); see generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).

Application for accrued benefits, however, must be filed 
within 1 year after the date of death.  38 C.F.R. § 
3.1000(c).

Here, the veteran initiated a claim in March 1998, but did 
not indicate any listed disabilities.  Upon inquiry, the 
veteran responded with an October 1998 statement indicating, 
"I have not incurred any disease during my military 
lifetime."  The RO denied the claim in an October 1998 
decision.  The veteran did not appeal.

The veteran died in November 1999.  The veteran's spouse did 
not file a claim alleging entitlement to accrued benefits 
until 2006, clearly outside the 1 year requisite time limit.  
See 38 C.F.R. § 3.1000(c).  Accordingly, the appellant's 
claim must be denied as a matter of law. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


